                         UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

United States of America,

vs.                                                    Case No. 2:19-cr-00235
                                                       Judge John T. Copenhaver, Jr.
Julie M. Wheeler.

                    Unopposed Motion to Permit Defendant to Travel

      Now comes Julie M. Wheeler, who is currently on bond pending her sentencing

scheduled for May 20, 2020, by counsel, Roger L. Lambert, and hereby moves for

permission to travel outside the Southern District of West Virginia from March 14, 2020

to March 21, 2020. Specifically, Wheeler requests permission to travel by air to the

Middle District of Florida, where she will accompany her son, who is applying for

admission to the University of Southern Florida in Tampa and desires to visit the

campus. Wheeler and her son intend to fly from Beckley, West Virginia to Orlando,

Florida, and then onto Tampa, Florida by rental car. She intends to return to West

Virginia in the same manner. Wheeler would further advise the Court that she does not

possess a passport.

      AUSA Erik Goes and Wheeler’s supervising probation officer, Heather Edwards,

have advised counsel that they do not object to this Motion.

                                         JULIE M. WHEELER
                                         By Counsel,

 /s/ Roger L. Lambert
ROGER L. LAMBERT (#10800)
Lambert Law Offices, PLLC
PO Box 588
Hurricane, WV 25526
(304) 205-8915
rlambert@lambertlawwv.com
                                      ______________

                              CERTIFICATE OF SERVICE


       I, ROGER L. LAMBERT, counsel for Julie M. Wheeler, do hereby certify that

service of the foregoing Unopposed Motion to Permit Defendant to Travel was made by

hand-delivery, facsimile transmission, email, electronic filing or first class mail, postage

prepaid to the following, on February 21, 2020.

Mr. Erik S. Goes, AUSA
U.S. Attorney's Office (USAWVS)
300 Virginia St., E, Rm. 4000
Charleston, WV 25301
304-347-5104
erik.goes@usdoj.gov



                                           /s/ Roger L. Lambert
                                          ROGER L. LAMBERT
